Citation Nr: 1548529	
Decision Date: 11/18/15    Archive Date: 11/25/15

DOCKET NO.  13-29 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for right ear hearing loss.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for type II diabetes mellitus.

4. Entitlement to service connection for erectile dysfunction, to include as secondary to hypertension and/or type II diabetes mellitus.


REPRESENTATION

Appellant represented by:	South Carolina Office of Veterans Affairs


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel


INTRODUCTION

The Veteran served on active duty for training purposes (ACDUTRA) from March 1974 to July 1974 active duty from May 1977 to September 1977 and from February 2004 to June 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2012 and December 2013 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

The issues of entitlement to service connection for type II diabetes mellitus, hypertension, and erectile dysfunction are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in the Veteran's favor, current right ear hearing loss had its onset during his active military service.


CONCLUSION OF LAW

The criteria for service connection for right ear hearing loss have been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, establishing service connection requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

Certain chronic disabilities are presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service.  38 C.F.R. §§ 3.30 , 3.309(a).  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it is appropriate to consider sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

The Veteran was diagnosed with right ear hearing loss at his September 2013 VA examination.  See 38 C.F.R. § 3.385.  During active service, the Veteran served as a telecommunications operations chief,  a military occupational specialty which has a moderate risk of noise exposure.  Thus, the Veteran's exposure to noise in service is conceded.

The Board notes that the Veteran's service treatment records (STRs) are largely missing, as will be discussed in greater detail below.  Due to the missing STRs, the Board recognizes its heightened obligation to explain its findings and conclusions and to consider carefully the benefit of the doubt rule.  See O'Hare v. Derwinski, 1 Vet. App. 365 (1991).

In September 2013, the Veteran was afforded a VA examination.  The examiner lacked access to any of the Veteran's records.  Thus, the examiner was unable to offer an opinion as to the etiology of the Veteran's right ear hearing loss.  In October 2013, the examiner tendered an addendum opinion.  The examiner opined that it was less likely than not that right ear hearing loss was related to service because there were no permanent threshold shifts shown in service and a VA treatment record dated July 2006 showed normal hearing.

The October 2013 addendum opinion is not deemed probative in this case.  The examiner based his conclusion, in part, on the fact that there were no permanent threshold shifts shown during service.  However, as stated above, the Veteran's STRs from active duty are missing.  Thus, the examiner cannot definitively assert that no permanent threshold shifts were shown during active service.  As such, the Board finds the October 2013 addendum opinion does not constitute strong evidence against the claim.

The Veteran has consistently asserted that his right ear hearing loss had its onset during active service and he has experienced such since.  Indeed, in a June 2006 VA treatment record (Virtual VA), one year following service and long before his claim for service connection, the Veteran complained of experiencing right ear.  He later reported having to use his left ear while on the telephone due to decreased right ear hearing during service.  See January 2014 Notice of Disagreement.  

The Board recognizes that a VA audiologist has not provide a probative opinion. The only probative evidence consists of the Veteran's reports. These appear to be credible.  For chronic diseases listed under 38 C.F.R. § 3.309(a), such as organic disease of the nervous system, service connection may be granted upon a finding of continuity of symptomatology, not necessarily continuity of treatment, between a current disorder and service.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  VA views sensorineural hearing loss as an organic disease of the central nervous system.  See VA Under Secretary for Health Memorandum (October 1995).

Here, affording the Veteran the benefit of the doubt, right ear hearing loss is found to have had its onset in service and service connection is warranted.  The competent, consistent evidence of record indicates that the Veteran's right ear hearing loss began during his period of active service.  This evidence is not controverted by any probative medical evidence of record.  Indeed, the sole medical opinion on the etiology of the Veteran's right ear hearing loss is inadequate as it relies on missing STRs as a rationale for its ultimate conclusion.  The Board also finds it probative that the Veteran has only claimed right ear hearing loss as he explained that he positioned a gun near his right, not left, ear during active duty.  See January 2014 Notice of Disagreement.  In any event, the Veteran's statements regarding the onset of right ear hearing loss during service are competent and credible.  As such, service connection for right ear hearing loss is warranted.  38 C.F.R. § 3.303.


ORDER

Entitlement to service connection for right ear hearing loss is granted.


REMAND

As noted above, STRs from the Veteran's period of active service are missing.  Of relevance here, the RO requested the Veteran's STRs from the Records Management Center (RMC) in March 2011.  In May 2011, the RO again requested STRs from the RMC.  In a May 2011 e-mail, the RMC responded that it had forwarded the Veteran's STRs to the RO on January 28, 2011.  In June 2011, the RO reported conducting a search of the RO to find the missing STRs purportedly sent by the AMC in January 2011.  

Given the above, it appears that either the RMC still has possession of the Veteran's STRs or the STRs are lost at the Columbia RO.  The Board notes a discrepancy in the RMC's May 2011 e-mail.  The RMC stated that it forwarded the Veteran's STRs to the RO in January 2011.  However, the RO did not request the Veteran's STRs until March 2011, some two months later.  Here, given the above, the Board cannot be certain that the Veteran's STRs do not exist or that further efforts to obtain them would be futile.  See 38 U.S.C. § 5103(b)(3); 38 C.F.R. § 3.159(c)(2).  In addition, the RO should contact the RMC once more to ensure the Veteran's STRs are not still in the RMC's possession.

Should the Veteran's STRs remain missing, including the Veteran's active duty enlistment examination report(s), the presumption of soundness attaches.  See Doran v. Brown, 6 Vet. App. 283, 286 (1994) (where a portion of the veteran's service medical records including his service entrance examination report were unavailable and were presumed to have been lost in a fire, the presumption of soundness attached).  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both pre-existing and not aggravated by service.  Wagner v. Principi, 370 F.3d 1089, 1096.  "The Federal Circuit has made clear that the Secretary may rebut the second prong of the presumption of soundness through demonstrating, by clear and unmistakable evidence, either that (1) there was no increase in disability during service, or (2) any increase in disability was due to the natural progression of the condition."  Quirin v. Shinseki, 22 Vet. App. 390, 397 (2009) (citing to Wagner, 370 F.3d at 1096).

In December 2011, a VA examiner provided addendum opinions regarding whether the Veteran's diabetes and hypertension were aggravated during his period of active service.  Regarding hypertension, the examiner explained that there were no records showing that hypertension was aggravated during the Veteran's period of active service.  Regarding diabetes, the examiner explained that the treatment records prior to, and after, the Veteran's period of active service showed noncompliance with the Veteran's prescribed diabetic diet.  Thus, the examiner explained that if there was any worsening of the Veteran's diabetes, it was more likely due to the documented history of noncompliance by the Veteran.

The above addendums are inadequate for several reasons.  First, as explained above, given that, at present, the STRs are missing, the Veteran is presumed sound at entry to active duty and the examiner was required to make a finding that diabetes and/or hypertension clearly and unmistakably preexisted service prior to entry.  Second, regarding hypertension, the examiner inappropriately relied on a lack of records showing hypertension was aggravated during active service.  As discussed above, at present, the Veteran's STRs are missing.  Given that, there will obviously be no STRs showing that hypertension was aggravated by service.  Regarding diabetes, the fact that the Veteran was noncompliant with his diet in the periods before and after active service does not necessary preclude the possibility that diabetes was aggravated during active service.  For those reasons, the addendums are inadequate and new opinions regarding diabetes and hypertension are required.

As the Veteran has claimed that his erectile dysfunction is secondary to his type II diabetes mellitus and hypertension, it is inextricably intertwined with those claims and adjudication on that claim must be deferred.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision cannot be rendered unless both are adjudicated).

Accordingly, the case is REMANDED for the following action:

1. The appropriate personnel should conduct an exhaustive search of Columbia RO for the Veteran's STRs following the appropriate procedure.  All efforts must be documented.

2. If records are not found after a search of the Columbia RO, request the Records Management Center and request the Veteran's STRs.  Any responses to this request must be placed in the Veteran's claims file.

3. If all efforts are unsuccessful and the STRs are determined to be unavailable, the AOJ should prepare a memorandum to the file documenting such unavailability and notify the Veteran that his STRs are lost, so that he has the opportunity to submit any documents in his possession.

4. Schedule the Veteran for a VA examination.  The claims file, including a copy of this remand, must be provided to the examiner in conjunction with the requested opinion.

The examiner should opine as to the following:

a. If there is no STR showing type II diabetes mellitus on entrance to active duty, did type II diabetes mellitus clearly and unmistakably preexist the Veteran's period of active service from February 2004 to June 2005?

b. If so, was it aggravated (made permanently worse beyond its natural progression) by the period of active service from February 2004 to June 2005?

If complete STRs are not of record, the examiner may not use the lack of STRs as evidence that the Veteran's type II diabetes was not aggravated by active service.

c. If type II diabetes mellitus is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that type II diabetes mellitus is etiologically related to a period of active service?

d. If there is no STR showing hypertension on entrance to active duty, did hypertension clearly and unmistakably preexist the Veteran's period of active service from February 2004 to June 2005?

e. If so, was it aggravated (made permanently worse beyond its natural progression) by the period of active service from February 2004 to June 2005?

If complete STRs are not of record, the examiner may not use the lack of STRs as evidence that the Veteran's hypertension was not aggravated by active service.

f. If hypertension is not clearly and unmistakably found to have preexisted service, or if a preexisting disorder is found to clearly and unmistakably NOT have been aggravated by service, then is it at least as likely as not (50 percent or greater probability) that hypertension is etiologically related to a period of active service?

g. Is it at least as likely as not (50 percent or greater probability) that the Veteran's hypertension and/or type II diabetes mellitus caused erectile dysfunction?

h. Is it at least as likely as not (50 percent or greater probability) that the Veteran's type II diabetes mellitus and/or hypertension aggravated (increased in disability beyond the natural progression) erectile dysfunction?  If aggravation is found, identify the baseline level of disability prior to the aggravation and the permanent, measurable increase in severity caused by service-connected disability.

The Board notes that the Veteran is competent to report any treatment received during service.  If the examiner rejects the Veteran's assertions, the examiner must explain why he/she rejects those assertions.

A comprehensive rationale must be provided for the opinions rendered. If the examiner cannot provide the requested opinions without resorting to speculation, she or she should expressly indicate this and provide a supporting rationale as to why the opinion cannot be made without resorting to speculation.

5. Then, readjudicate the issues on appeal.  If the benefits sought are not granted, the Veteran and his representative shall be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


